 
 
I 
111th CONGRESS
2d Session
H. R. 5054 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2010 
Mr. Forbes introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To prohibit the Internal Revenue Service from hiring new employees to enforce the Federal Government’s invasion into the health care lives of American citizens. 
 
 
1.Short titleThis Act may be cited as the Prevent IRS Overreach Act of 2010. 
2.Prohibition on IRS from hiring new employees to enforce Patient Protection and Affordable Care Act and Health Care and Education Reconciliation Act of 2010No position within the Internal Revenue Service may be filled, by transfer or any other appointment taking effect on or after the date of enactment of this Act, if the duties and responsibilities of such position include the enforcement of any provision of, or amendment made by, the Patient Protection and Affordable Care Act or the Health Care and Education Reconciliation Act of 2010.  
 
